Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are currently pending and the amended claims filed on 09/08/2021 are acknowledged.  

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 09/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Objection --- as necessitated by amendment
Claim Objections
Claim 4 is objected to a minor informality because claim 4 is overlapping with claim 1. Thus, it would be necessary to cancel claim 4 and accordingly change the dependency of claim 5 depending from claim 4. Appropriate correction is requested. 

	New grounds of rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-22 are rejected under 35 USC 103 as being obvious over Lu et al. (US2014/0220108A1, IDS of 05/18/2020, hereinafter “Lu”) in view of Lee et al., “Effect of surfactant mixtures on irritant contact dermatitis potential in man: sodium lauroyl glutamate and sodium lauryl sulphate”, Clinical Trial, Contact Dermatitis, 1994 Apr; 30(4):205-9 (hereinafter “Lee”); and further in view of Kirkby et al. (US2004/0185057A1, hereinafter “Kirkby”).  Specifically, 
Claims 1-17 and 19-22 are rejected by Lu in view of Lee; and 
Claim 18 is rejected by Lu in view of Lee and further in view of Kirkby. 

Applicant claims including the below claim 1 filed 09/08/2021:

    PNG
    media_image1.png
    287
    820
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Lu teaches cochleate composition comprising negatively charged lipid phosphatidylserine, 0.1M calcium chloride as cation, surfactant such as sodium lauryl sulfate ([0195]), and water in the form of liquid dosage form or emulsion form (e.g., oil-in-water) ([0192], [0210] and [0224]), and biologically relevant molecules including moisturizer, whitening agent, microbicide, female hormone, etc. where the amount of phosphatidylserine is at least 50% ([0056]), the amount of biologically relevant molecules is about 1-99% or 10-30% ([0201]) which overlaps the instant range of 0.0005 to 50%, the amount of calcium chloride is 0.1M (the Examples) (instant claims 1-4, in part, and claims 5-6); the cochleate composition can be used to promote greater health or quality of life, for example limit cholesterol uptake or regulate lipid metabolism, weight gain, hunger, aging, or growth, and cosmetic effects such as wrinkle reduction, hair growth, pigmentation, or dermatologic disorders ([0176]) and thus, the composition contains the biologically ingredients for respective functions wherein the biologically relevant molecules include ceramide ([0051]) and cholesterol ([0053]), and pullulan ([0119]) which reads on the instant moisturizer (instant claim 7); vitamins such as vitamins A (=retinol), B1, B2, B6, B12, C, D, E, K, resveratrol, or biotin which reads on the instant vitamin or derivative thereof ([0073]) and please note that vitamin E can be sued as blood circulation promoter  (instant claims 8, 9, 11, 12 and 14); ginger ([0075]) (instant claim 13); choline, inositol, gingko, lutein, amino acids, microbicides, enzymes, polypeptides ([0061]), and amino acid such as cysteine, methionine, serine, lysine, tryptophan, etc. ([0039]-[0041]) which reads on the instant amino acid or peptide (instant claim 15); hydrocortisone ([0065] and [0068]) which reads on the instant anti-inflammatory agent (instant claims 16-17); methyl salicylate and triclosan as antimicrobial agent ([0193]) and BHA ([0191])(instant claims 10 and 20); hormones such estrogens, testosterones, steroids, etc. ([0068])(instant claim 19); beta-carotene ([0073]) and chamomile ([0075]) which reads on the instant natural product (instant claim 21); and antioxidant ([0065])(instant claim 22). 
Although Lu teaches sodium lauryl sulfate, Lu remains silent about species of anionic surfactant of instant claim 1. The deficiencies are cured by Lee. 
Lee teaches anionic surfactant sodium lauroyl glutamate (SLG) decreases skin irritation potential in sodium lauryl sulfate (SLS) and thus, SLG has anti-irritating potential in a surfactant mixture on human skin (abstract). 
However, Lu in view of Lee does not expressly teach the microbicide includes benzalkonium chloride or benzethonium chloride and halocalban of instant claim 18. The deficiency is cured by Kirkby. 
Kirkby teaches therapeutic composition comprises cochleate, antibacterial agent such as benzalkonium chloride ([0549]) which reads on the instant microbicide (instant claim 18).  Further composition comprises glycyrrhizin ([0142]) which reads on the anti-inflammatory agent.  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Lu is that Lu does not expressly teach species of anionic surfactant including sodium lauroyl glutamate of instant claims 1 and 4. The deficiencies are cured by Lee. 
2. The difference between the instant application and Lu is that Lu does not expressly teach the exact ranges of phosphatidylserine, anionic surfactant, calcium chloride, active ingredient and water as recited in instant claims 1-3.
3. The difference between the instant application and Lu is that Lu does not expressly teach the microbicide includes benzalkonium chloride, benzethonium chloride and halocalban of instant claim 18. The deficiency is cured by Kirkby. 
4. The difference between the instant application and Lu is that Lu does not expressly teach various species of moisturizer, whitening agent, anti-wrinkle agent, UV blocking agent, vitamin, amino acid or peptide, anti-inflammatory agent, acne therapeutic agent, microbicide, female hormone, keratolytics agent, natural product other than the said species of Lu and Kirkby. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).  In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify anionic surfactant sodium lauryl sulfate (SLS) of Lu with anionic surfactant sodium lauroyl glutamate (SLG) of Lee because SLG has better anti-irritating activity to skin compared to SLS as taught by Lee, and SLS containing sulfate group would give harsh on skin. Further, instant species of anionic surfactants other than SLG would be an obvious variation because other species of anionic surfactant would have equivalent anionic surfactant function as in SLG and thus selecting one of them would have yielded no more than the predictable results, devoid of evidence to the contrary.  

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the amounts of prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define microbicide of Lu with benzalkonium chloride of Kirbky and select it in order to provide antimicrobial activity, Such definition/selection would have yielded no more than the predictable antimicrobial results.  

4. Various species of moisturizer, whitening agent, anti-wrinkle agent, UV blocking agent, vitamin, amino acid or peptide, anti-inflammatory agent, acne 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary reference of Lee. Since SLG is effective to decrease skin irritation as shown in Lee, alleged unexpected results of instant invention requiring such anionic surfactant SLG would be expected in the absence of evidence to the contrary.  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613